DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2021, has been entered.
Claims 10, 12-14 and 16-19 are currently pending in the application.  The previous prior art rejection have been withdrawn in view of applicant’s claim amendments.

Allowable Subject Matter

Claims 10, 12-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the addition of a compound as claimed and in an amount as claimed to compositions also including a flavor carrier and an umami-imparting ingredient as claimed.  Newly cited prior art Nakatani et al. (Nakatani, N., Inatani, R., Fuwa, H. 1980. “Structure and Syntheses of Two Phenolic Amides from Piper nigrum L.” Agric. Biol. Chem. Vol. 44, pp. 2831-2836) teaches compound 2c, which meets the claimed compound of formula II where R3 is H and R4 is -OCH3.  However, Nakatani et al. provides no additional information that would have motivated one of ordinary skill to include this compound in an amount as claimed and in combination with umami-imparting ingredients as claimed into compositions.

Formal Matters

This application is in condition for allowance except for the following formal matters:
Claims 10 and 12, change “ionosine” to “inosine.
 As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/Nikki H. Dees/					Nikki H. Dees				Primary Examiner, Art Unit 1791